Exhibit 10.1

 

PERSONAL AND CONFIDENTIAL

 

April 25, 2008

 

Mr. Stephen Hall

[Address]

 

Dear Stephen:

 

Helicos BioSciences Corporation (the “Company” or “Helicos”) is pleased to offer
you the position of Senior Vice President, Chief Financial Officer, initially
reporting to Steve Lombardi, President and COO. We are excited about the
prospect of your joining our team, and look forward to the addition of your
professionalism and experience to help Helicos achieve its goals.

 

While we understand that you need to provide a smooth transition in your current
situation, we will appreciate a start date that reflects your earliest possible
convenience.

 

Your salary will be paid at an initial gross, bi-weekly rate of $10,692.30
($278,000.00 annually), in accordance with the Company’s normal payroll
practices as established or modified from time to time.

 

You will be eligible to participate in the Helicos Management Bonus Program.

 

You will also be eligible to receive a Relocation Assistance Package which
includes:

 

Relocation: All expenses for movement of household goods and payment of closing
costs not to exceed $42,000 (6% of up to $700,000).

 

Temporary Housing: Company will provide a grossed-up, lump sum of $3,000.00 per
month for a period of 6 months for temporary housing in the local area. If
needed, renewal for another 6 months will be provided.

 

Househunting Trips: Reasonable and customary expenses related to househunting

 

Inconvenience Allowance: One time payment of $15,000 for incidentals related to
the move.

 

* Relocation Assistance Package must used within 12 months of start date. Should
you voluntarily resign within 12 months of start date, all relocation monies
used will need to be reimbursed to the Company.

 

--------------------------------------------------------------------------------


 

You will be eligible to participate in benefits programs to the same extent as,
and subject to the same terms, conditions and limitations applicable to other
employees of the Company of similar rank and tenure, as such benefits programs
may be established or modified from time to time.  We currently have group
health and dental plans, life insurance, AD&D, long- and short-term disability
insurance as well as an Employee Assistance Plan.  Currently, there is no
employee co-payment for premiums for these insurance plans.  The life insurance
policy will be in an amount equal to your annualized salary.   You will be
eligible to participate in the Company’s
401(k) Plan.  Helicos also offers subsidized parking or a monthly T-Pass for
employees who commute via public transportation.

 

You will be eligible to accrue up to 15 days of paid vacation for each full
calendar year of employment with the Company, at an accrual rate of 4.615 hours
per bi-weekly pay period.  Such vacation may be taken in accordance with
applicable Company policy or practice.

 

Subject to the approval of the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) you will be granted the option to
purchase up to 150,000 shares (the “Option Shares”) of the Company’s common
stock (the “Common Stock”).  The purchase price per share shall be the fair
market value per share of Common Stock, as determined by the Compensation
Committee, as of the date of the first regularly scheduled meeting of the
Compensation Committee after your employment begins.  The date your employment
begins will be your vesting start date.  The Option Shares shall be issued
pursuant to the Company’s 2007 Stock Option and Incentive Plan.  The Option
Shares are intended to qualify as incentive stock options under Section 422 of
the Internal Revenue Code of 1986, as amended, and the regulations thereunder. 
The Option Shares shall be subject to the terms of an option agreement, which
will include, among other things, a vesting schedule.  The first 25% of the
Option Shares will vest on the first anniversary of your vesting start date. 
The remainder shall vest in equal monthly installments over the next three
years.

 

This offer of employment is contingent upon the satisfactory completion of a
customary reference check and background check. The Company requires you to
verify that the performance of your position at Helicos does not and will not
breach any agreement entered into by you prior to employment with the Company
(i.e., you have not entered into any agreements with previous employers or other
persons or entities that are in conflict with your obligations to the Company). 
Please provide us with a copy of any such agreements.  You will also be required
to sign a Nondisclosure and Developments Agreement and a Non-Compete Agreement
as a condition of your employment with the Company.  A copy of each of these
agreements will be made available to you.

 

Moreover, within three days after your start date, please provide us, for
purposes of completing the I-9 form, sufficient documentation to demonstrate
your eligibility to work in the United States.

 

The Company believes that an “at-will” relationship is in the best interests of
both the Company and its employees.  Accordingly, your employment with the
Company will be “at-will,” meaning that either you or the Company may terminate
your employment relationship at any time, for any

 

--------------------------------------------------------------------------------


 

reason, with or without prior notice.  Moreover, the terms in this letter are
not contractual, but are a summary of our initial employment relationship and
are subject to later modification by the Company, except that the nature of your
at-will relationship may not be modified except by an express written agreement
signed by the Chief Executive Officer of the Company.

 

This letter, together with the Nondisclosure Agreement, Non-Compete Agreement
and Change in Control Agreement, set forth the entire agreement between you and
the Company concerning your initial employment by the Company, and supersedes,
voids and cancels any prior or contemporaneous agreements, representations,
promises, offers and/or understandings by or between you and the Company,
whether written or oral, regarding the terms and conditions of your employment.

 

We are very interested in having you join the Company.  If you agree with the
terms of this offer, please indicate your acceptance by signing, dating and
returning a copy to my attention. As discussed, we have an expected start date
of April 30, 2008.

 

 

Sincerely,

 

 

 

 

 

/s/ Jo Norton

 

Jo Norton

 

Director, Talent Acquisition & Development

 

 

AGREED TO AND ACCEPTED:

 

I am pleased to accept the offer of at-will employment stated in this letter,
and I understand and agree to all of its terms.

 

 

Name:

Stephen Hall

 

 

 

 

 

Signature:

/s/ Stephen Hall

 

Date:

April 27, 2008

 

--------------------------------------------------------------------------------